Citation Nr: 1309660	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  10-49 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a sinus disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to November 1945.  His awards and decorations include the Air Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2010 of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In April 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The Board has reviewed both the Veteran's physical claims files and his Virtual VA file so as to insure a total review of the evidence.

In April 2012 and November 2012, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's current sinus disabilities, sinusitis and allergic rhinitis, were first diagnosed after service, and are unrelated to an injury or disease or event in service, including an episode of an acute sinus infection in 1944.  





CONCLUSION OF LAW

The criteria for service connection for a sinus disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in March 2010 and December 2012.  The notice included the type of evidence needed to substantiate the underlying claims of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service. 

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  

The Board notes that, as required by its remands in May 2012 and November 2012, the RO in December 2012 notified the Veteran by letter that informed the Veteran about the unavailability of his service records.  It was noted that all procedures to obtain the records had been correctly followed with evidence of written efforts in the file but all efforts had been exhausted and further attempts were futile.  Furthermore, the letter in December 2012 advised the Veteran that alternative forms of evidence could be developed to substantiate his claim pursuant to Dixon v. Derwinski, 3 Vet.App. 261, 263-264 (1992).  The same letter requested the Veteran submit or authorize VA to obtain records from various private medical providers identified by the Veteran.  The Board thus finds that VA has complied with the duty to notify.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained a portion of service personnel records, VA records, statements from the Veteran and members of his family, and provided the Veteran a VA examination in June 2012 and a hearing before the undersigned in April 2012.  

The report of the VA examination included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disability.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

By letter dated in December 2012, VA requested that the Veteran submit or authorize VA to obtain records from various private medical providers identified by the Veteran.  Although the Veteran submitted a portion of his personnel records, to date he has not responded to the request for records from the private medical providers.  The Board will therefore decide the Veteran's appeal based upon the evidence of record.  38 C.F.R. § 3.159(c) (1) (i).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 




Service Connection for a Sinus Disability

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement. All three elements must be proved. Shedden v. Principi, 381 F.3d 1163, 1167   (Fed.Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by continuity of symptomatology after service under 38 C.F.R. § 3.303(b).  The Federal Circuit recently held, however, that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in § 3.309.  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  A sinus disability is not listed as a disease under § 3.309 as a chronic disease, and therefore the provisions of § 3.303(b) do not apply.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Competency of evidence is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence.  The probative weight of the evidence is an assessment of how well that evidence tends to prove a material fact.  See Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

The Veteran has testified and submitted evidence supporting the fact that he served as part of a flight crew flying B-24 Liberators in the Pacific in World War II.  Sometime in 1944, the plane he was flying was forced to land in Australia.  That night he had to sleep in a barn and by the next morning, he had developed a sinus infection.  He attempted to seek treatment but the flight surgeon told him there was nothing that could be done.  Thereafter, he continued to fly sorties and stayed in rainy muddy areas despite his sinus symptoms  

In January 1945, his plane was shot down over the Pacific Ocean and the Veteran bailed out of the plane in a parachute.  He landed in the water rather quickly and salt water travelled up his nose.  The Veteran stated his sinuses exploded and the discharge included blood.  The Veteran noticed that he experienced relief from the prior symptoms but that he has suffered sinus problems ever since.  He particularly notices problems in hot or cold weather.  The Veteran's sister submitted a statement indicating that she noticed the Veteran has suffered sinus problems ever since he returned from the war.  The Veteran and his wife have been married since 1948 and she also noticed the Veteran has always had sinus problems.  She also testified that over the years, his primary care physicians have prescribed nose spray and antibiotics.  

The National Personnel Records Center (NPRC) in January 2009 has advised VA that the Veteran's personnel or treatment records could not be located and appear to have been destroyed in a fire in 1973 at the National Archives and Records Administration facility in St. Louis, Missouri.  VA advised the Veteran by letter dated in December 2012 about the unavailability of the records and advised the Veteran that he could submit copies of records in his control or submit alternative forms of evidence to support his claim.  The Veteran was able to submit portions of his personnel file that documented he was in a plane forced into the Pacific Ocean as well as his separation documents.  Other than disclosing he did not suffer any wounds as a result of combat, the documents submitted by the Veteran do not document any sinus complaints, diagnosis, findings, symptoms, or treatment while he was in service.   

At least by March 2000, it was noted in records by Dr. R. M. O. that the Veteran was complaining of shortness of breath and had a history of chronic obstructive pulmonary disease (COPD).  Dr. O. found the nasal mucosa was edematous and diagnosed allergic rhinitis

In May 2003, a private physician, Dr. L. L. B. noted a MRI of the brain was performed to evaluate the Veteran for asymmetrical sensorineural hearing loss with asymmetrical speech discrimination.  It did not demonstrate any ear pathology but it was noted the Veteran had sinus disease in the left maxillary sinus.  Dr. B's examination noted the Veteran's ears and nose were unchanged and advised the Veteran that the MRI was negative.  Dr. B. did prescribe medication that appears to be for the sinus or nasal area.  

In June 2008, while evaluating the Veteran for prostate cancer, a bone scan demonstrated a tiny focus of osteoblastic activity in the left nasal region of uncertain etiology that could be related to sinusitis.  It appears this was an incidental finding as the bone scan diagnosis was scoliosis with associate degenerative changes and arthropathy.

In June 2012, the Veteran underwent a VA examination.  The Veteran provided his in-service history of the sinus infection he developed in Australia in 1944.  He stated that he continued to fly with a sinus infection until January 1945 when he landed in the ocean, getting seawater into his sinuses.  This resulted in what the Veteran described as the left sinus exploding with a copious amount of purulent material and blood.  Currently, the Veteran reported symptoms of rhinorrhea and postnasal drainage.  As long as the Veteran stays indoors with a controlled temperature, he is not bothered with the rhinorrhea.  Upon exposure to hot or cold air, he develops a runny nose.  At nighttime, he experiences postnasal drainage, awaking with a scratchy dry throat and coughing with mucus.  The Veteran has not had to take antibiotics for acute or chronic sinusitis in any recent time within his memory.  He does use medication at bedtime, but the examiner concluded it was used more as a sleep aid rather than treatment for allergic rhinitis.  The examiner noted the Veteran has received nasal steroids in the past, but it was unclear to the examiner if the treatment helped him.  

The examiner diagnosed frontal sinusitis and rhinitis.  The sinusitis was not characterized by headaches, pain, purulent discharge, or crusting in the prior year and the Veteran did not exhibit any current findings, signs, and symptoms of chronic sinusitis.  There is no history of trauma, or fracture of the nose, or sinus surgery.  As to the rhinitis, physical examination did not reveal a greater than 50 percent obstruction on both sides or a complete obstruction on one side.  There also was no evidence of permanent hypertrophy of the nasal turbinates, nasal polyps, granulomatous condition, or neoplasms.  A CT scan of the sinuses demonstrated focal inflammatory, possibly allergic, mucoperiosteal thickening involving the anterior left ethmoid air cells and nasoethmoid recess with occlusion of the left nasofrontal duct.  Despite this finding, there was no current evidence of layering frontal sinus fluid to suggest frank acute left front sinusitis.  Stated another way, the findings were interpreted as mild thickening of tissue lining the left front sinus without evidence of acute sinusitis.  In addition, there were two small maxillary sinus mucus retention cysts, which were noted not to be the same as polyps.  Finally, the Veteran had a mild broad-based rightward deviation of the nasal septum.  

In the examiner's opinion, it was less likely than not that the Veteran's current sinusitis and rhinitis diagnoses were incurred in or related to service.  The examiner stated the Veteran gave a credible history of developing acute left, probably maxillary, sinusitis in the manner described by the Veteran.  Acute sinus conditions can be triggered by changing atmospheric pressures encountered in the aviation environment.  The paranasal sinuses normally connect with the nasal passages to allow for equalization of pressure when changing altitude.  In the setting of an acute viral illness, allergic rhinitis, or other etiology of nasal respiratory epithelial edema (i.e., irritant rhinitis caused by environmental exposures), the pressures inside the sinuses may not be able to be equalized with external pressure upon changes in altitude. This causes collection of fluid in the obstructed sinus or sinuses which may then become secondarily infected.   

Furthermore, in the combat setting described by the Veteran, it was plausible that he would have continued his flying duties despite the presence of an acute sinus infection.  The examiner also determined that the Veteran experienced a sudden drainage of purulent material and blood from the affected sinus or sinuses after descending from a significant height and plunging into the ocean which would certainly have been expected to result in a saline lavage of the sinuses.  The examiner explained that saline lavage is used currently for management of both acute and chronic sinusitis as a means of evacuating the fluid filled cavity.  The force of the fall would certainly be expected to result in an infusion of seawater into the sinuses. 

The examiner, however, stated that what the Veteran described as an "explosion" did not literally happen.  Instead, with declining altitude, atmospheric pressure increases which actually causes compression rather than expansion of air spaces.  On the other hand, when ascending, air trapped within the paranasal sinuses will expand causing severe pain but does not disturb the integrity of the bony structures. The bony structure of the paranasal sinuses was not damaged in this event as shown by normal anatomy on CT scan. 

The examiner concluded that there is no injury to, or current disability or condition of the paranasal sinuses attributable to the incident described by the Veteran in service.  There also is no evidence of any residual injury of the sinuses.  The etiology of the deviated nasal septum is unknown; the Veteran specifically denied nasal trauma at any time in his life which makes it less likely than not likely related to nasal injury.  The nasal septum may become deviated as a result of a normal vaginal birth.  The Veteran's current findings on CT examination of the sinuses are consistent with mild inflammatory reaction of the mucosa more likely than not due to his documented allergic rhinitis/sinusitis.  The examiner specifically stated the following opinion:  "The acute infection and drainage episode in service described by the Veteran is not the proximate cause of any current allergic rhinitis or sinusitis; these conditions are caused by an immune reaction of the individual to environmental allergens."  The examiner also stated there is no medical means to determine the duration of the Veteran's current allergic rhinitis/sinusitis. Some people will have such symptoms from childhood and some will develop the condition in adulthood.  In the absence of any medical evidence between the Veteran's military service of 1944-1945 and the first diagnosis of allergic rhinitis found in the medical record in 2000, more than 50 years later, any attempt to specify the duration of his allergic rhinitis/sinusitis would in the Veteran's case require mere speculation.  The examiner acknowledged that the Veteran asserted the symptoms since military service but there is no medical means by which to either confirm or refute his assertion. 


Analysis

As noted above, evidence from the NPRC indicates that this Veteran's records are fire-related, that is, apparently destroyed in the fire at the National Archives and Records Administration facility in St. Louis, Missouri and thus, there are no service treatment records or separation examination available for review.  When service treatment records are lost or missing, VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board has already found that the VA met its duty to assist in developing the claim by exhausting all reasonable efforts to obtain the records concerning medical treatment in service.  Further efforts to search for records which likely no longer exist would be futile.  VA advised the Veteran that he could submit alternative evidence.  He has submitted statements, but has not submitted any additional records of medical treatment in service.  In any event, it is unlikely that there ever were any detailed records of inservice treatment for sinus problems, as the Veteran has testified that the service medical personnel back in the 1940s told him that there was nothing they could do and directed him to return to his unit.

As a combat Veteran, the Board finds that the Veteran sustained an injury to sinus as described above because the incident described is consistent with the circumstances, conditions, and hardships of his duties in service and his statements alone are sufficient to corroborate the injury.  38 U.S.C.A. § 1154(b).  The Veteran's statements of injury, consistent with the circumstances, conditions, and hardships of his duties in service, are sufficient proof of the injury even though there is no official record of an injury from the sudden plane landing in Australia followed by the Veteran developing a sinus infection or acute symptoms of his sinus, followed by relief when he parachuted into the Pacific Ocean.   

As a lay person, the Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  Further, the Veteran's statements and testimony are admissible and are to be considered as evidence of continuity.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible).  The Board thus finds that the Veteran is competent to describe his symptoms in service and thereafter.  Furthermore his statements are credible.

The Veteran is claiming that his current sinus problems had their onset in service, with the continuing presence of symptoms thereafter.  Also as noted above, the Federal Circuit recently held that continuity of symptomatology under § 3.303(b) applies only to chronic diseases listed in § 3.309, which does not include sinusitis and allergic rhinitis.  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).   Nevertheless, the Veteran's evidence of onset in service and continuing symptomatology is still relevant to support his claim for service connection for a sinus disability when all the evidence, including that pertinent to service, establishes that although the initial diagnosis of the medical condition was made after service, the disease was incurred in service.  38 C.F.R. § 3.303(d).

Here, however, while the Veteran is competent to describe symptoms during service, and over the course of 50 years since service, he is not a doctor competent to diagnosis his condition in service and over the course of 50 years.  When the medical evidence weighs against the likelihood of a link between an inservice condition and a current condition, VA will not find that there is a relationship between a current diagnosis (for example, sinusitis or allergic rhinitis) and service, based upon the continuity of symptomatology as stated by the Veteran.  Medical evidence is required to demonstrate such a diagnosis and a relationship to service unless such the diagnosis and the relationship to service is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent).

Although the Veteran is competent to describe sinusitis and allergic rhinitis symptoms, unless sinusitis and allergic rhinitis are conditions under case law that have been found to be capable of lay observation, the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is required to substantiate the claim.  Savage, 10 Vet. App. at 498 (on the question of whether there is a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  Sinusitis and allergic rhinitis are not conditions under case law that has been found to be capable of lay observation.  See Jandreau, 492 F.3d at 1377 (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see also Barr, 21 Vet. App at 309 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).

Furthermore, the diagnosis of sinusitis and allergic rhinitis cannot be made by the Veteran as a lay person based on mere personal observation.  That is, perceived symptoms of a stuffed nose or post nasal drip may be experienced by any lay person, but the actual medical diagnosis of the cause for such symptoms is not competent unless provided by a doctor trained in the medical field.  As demonstrated by this case, the diagnosis depends upon interpretation of history and symptoms, and clinical and diagnostic tests, such as X-rays and laboratory tests, which requires medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  Therefore, the Veteran's assertion or opinion that he has a sinus or allergic rhinitis disability, or more generally, that the sinus infection in service lead to the current sinusitis and allergic rhinitis is essentially no more than the opinion of a layman.  It is not competent medical evidence of a diagnosis by a medical professional.  The Veteran's discussion of his symptoms over the years certainly is important, however, the Veteran's opinion as to the cause of his symptoms cannot outweigh the opinion of a medical professional.  

The Veteran, as a lay person, is competent not only to identify a simple observable medical condition, but also a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here however, the observable symptoms may have a number of causes.  The medical opinion on file is against the likelihood of a connection to service.  While the Veteran may believe his condition is related to service, the file contains no medical opinion that supports such a finding.  The Veteran has not testified that a physician told him that his current disabilities are caused by or related to the acute sinus problem that he developed in service.  In short, the medical evidence of record weighs against such a conclusion.  

Thus, the Board finds that the only competent and credible medical evidence before the Board, that relates directly to the possibility of a connection to between the current disorder and service is the opinion of the VA examiner.  The Board notes the unfavorable medical opinion of the VA examiner is well reasoned, detailed, provides a rationale that is consistent with other evidence of record, and included reviews of the claims file and the Veteran's symptoms.  The examiner found the Veteran to be credible as to the circumstances of how he developed acute sinusitis during service, and how such problems may not have been well treated under the circumstances of his service.  Furthermore, the VA examiner explained how the sinus was relieved after the change in altitude and the Veteran landed in the Pacific Ocean, resulting in an unintended lavage.  He explained his reasoning that the acute sinusitis did not result in the Veteran's current disabilities as the bony structure of the paranasal sinuses was not damaged, nor is there any evidence of a residual injury.  The examiner also explained it is unknown why the Veteran has a deviated nasal septum or the onset of the allergic rhinitis.  

The Board notes that the examiner concluded determining the onset and duration of the Veteran's current allergic rhinitis/sinusitis would in the Veteran's case require speculation, or is unknown.  Where an examiner reports that an opinion cannot be provided without resort to speculation, it is necessary to determine whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge, or as the examiner stated here, the actual cause of his diagnosis cannot be selected from multiple potential causes.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  In this case, the examiner provided an explanation for his inability to provide a reliable opinion and the Board finds there is no additional procurable information or assembled data that could enable the examiner to provide the necessary opinion.  The examination report, especially when considered with the other treatment of record, contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for adjudicative purposes.  Thus, the Board finds the opinion is adequate for adjudicative purposes.   

In light of the foregoing, the Board finds that the opinion of the VA examiner is persuasive evidence against the claim.  As the VA examiner applied medical analysis to the significant facts of the case to reach the conclusion expressed in the opinion that specifically addressed the question of a diagnosis of sinusitis and rhinitis, and the connection of each to service, the Board finds the evidence competent and credible and highly probative on the material issues of fact, pertaining to the diagnosis and likely etiology of a current disability of sinusitis and rhinitis, which opposes, rather than supports, the claim.  Accordingly, the weight of the medical evidence is against an association or link between any current disabilities of sinus, and service, including as caused by an injury or the disease to the sinus in service in 1944.  

The preponderance of the evidence is against the claim of service connection on the applicable theories of service connection, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for a sinus disability is denied. 




____________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


